
	
		I
		111th CONGRESS
		1st Session
		H. R. 3140
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Price of Georgia
			 (for himself, Mr. Jordan of Ohio, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Energy and Commerce,
			 Appropriations,
			 Ways and Means,
			 Transportation and
			 Infrastructure, and Veterans’ Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To rescind unobligated appropriations and repeal certain
		  provisions in the American Recovery and Reinvestment Act of 2009, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Reducing
			 Barack Obama’s Unsustainable Deficit Act.
		2.Rescission and
			 repeal in ARRA
			(a)RescissionOf the discretionary appropriations made
			 available in division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), all unobligated balances are rescinded.
			(b)RepealSubtitles B and C of title II and titles
			 III through VII of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) are repealed.
			3.Emergency
			 Economic Stabilization Act amendments
			(a)In
			 generalThe Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is amended as
			 follows:
				(1)In section
			 120:
					(A)By striking
			 December 31, 2009 and inserting the date of enactment of
			 the Reducing Barack Obama’s Unsustainable Deficit Act.
					(B)By repealing
			 subsection (b).
					(2)In title I, by adding at the end the
			 following new section:
					
						137.TARP repayments
				used to reduce public debtEach time a financial institution makes a
				repayment of assistance provided under this title, the Secretary shall transfer
				such repayment to the special account established by section 3113(d) of title
				31, United States
				Code.
						.
				(b)Conforming
			 amendmentThe table of
			 contents for such Act is amended by inserting after the item relating to
			 section 136 the following new item:
				
					
						137. TARP repayments used to reduce public
				debt.
					
					.
			
